Mr. Justice Waterman delivered the opinion of the Court. It is difficult to determine from a reading of the testimony in this case, whether there was a material interruption of the beneficial use of these premises. We are inclined to think there was, and such seems to have been the opinion of the judge before whom the cause was heard. Admitting that there was such interference, and that the same was not done by the authority, consent or connivance of the landlord, it is contended that the acts of a lessee of the landlord are to be charged to him, and may be treated as an eviction, the same as if performed by the direction of the landlord. In other words, that certain acts of one tenant may be treated by another tenant of the same landlord as amounting to an eviction by the lessor, although the respective tenancies are entirely distinct properties, and the landlord in no way consented or connived at such acts. We are not aware of any authority for such position. The cases cited by appellant are of acts directly authorized by the landlord. Where a landlord makes a lease to a third party of all or a portion of the premises already by him leased to another, the acts of such third party within the terms of his lease, are authorized by the landlord. In the present case, the letting by the landlord to Simon is of premises, no portion of which was leased to appellant. Under the contention of appellant, it is difficult to see where, logically, we are to stop. The habitual bringing by the lessor of lewd women under the same roof as that of the demised premises, in consequence of which nocturnal noise and disturbance was made, has been held to be an act which the. lessee may treat as an eviction. Taylor’s L. & T., Section 381. So the letting by the landlord of adjacent premises for the purpose of gaming, or himself carrying on in adjacent rooms a gambling house, to the disturbance of his tenant by noise, profane and obscene expressions, may be treated as an eviction. Rowbotham v. Pearce, 5 Houst. 135. That a tenant should have the right to treat the immoral and disturbing conduct of tenants of other premises as an eviction by the common landlord, although he may have been entirely ignorant of the character, purpose in renting, or conduct of such tenants, would seem unjust; it would be, however, no more unjust than to treat detrimental and unlawful acts in the way of shutting off light, changing doors, and things of that nature, as an eviction, although done without the consent, connivance or knowledge of the landlord. In the first instance the injustice is more apparent because the wrongful imputation is of acts immoral and unlawful, while in the second it is of unlawful conduct only. The court below found that the acts complained of were done without the authority, consent or connivance of the landlord. The evidence that appellee consented to the alterations' made by Mr. Simon, was inferential; the testimony that he did not was positive and unequivocal. We are not warranted in interfering upon such evidence with the finding of the trial court. The judgment of the Circuit Court is affirmed.